Case: 21-60288     Document: 00516465966         Page: 1     Date Filed: 09/09/2022




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        September 9, 2022
                                  No. 21-60288
                                                                          Lyle W. Cayce
                                                                               Clerk
   Basilio Agustin-Matias,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205-568-118


   Before Jones, Ho, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          Basilio Agustin-Matias, a native and citizen of Guatemala, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal of an immigration judge’s (IJ) denial of his application
   for cancellation of removal. Agustin-Matias contends that the BIA erred in
   concluding that he failed to demonstrate that his stepchildren are United
   States citizens, and thus “qualifying relatives” for purposes of his
   application, and by improperly reviewing the IJ’s findings of fact de novo. He
   also asserts that the BIA’s interpretation of 8 U.S.C. § 1229b(b)(1)(D)
Case: 21-60288        Document: 00516465966             Page: 2      Date Filed: 09/09/2022




                                         No. 21-60288


   violates the Fifth Amendment as it has been construed to guarantee equal
   protection.1
           We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). We review factual findings for substantial evidence and legal
   determinations de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.
   2001); Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). To overturn a
   factual finding under the substantial evidence standard, “[t]he alien must
   show that the evidence was so compelling that no reasonable factfinder could
   conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
           8 U.S.C. § 1229b(b)(1)(D) allows for the cancellation of removal if,
   inter alia, “removal would result in exceptional and extremely unusual
   hardship to [a qualifying relative, i.e.,] the alien’s spouse, parent, or child,
   who is a citizen of the United States or an alien lawfully admitted for
   permanent residence.” See also § 1101(b)(1)(B) (describing when a stepchild
   can be a qualifying relative under § 1229b(b)(1)(D)); Diarra v. Gonzales, 137
   F. App’x 627, 632 (5th Cir. 2005). Agustin-Matias contends that the BIA
   erred in determining that he failed to offer sufficient evidence that his
   stepchildren were “qualifying relatives” under § 1229b(b)(1)(D).
           Agustin-Matias did not assert before the IJ that his stepchildren were
   qualifying relatives under § 1229b(b)(1)(D), but the IJ noted in passing that
   Agustin-Matias “neither provided evidence regarding the hardship to his
   step-children nor any evidence establishing that his step-children are either:
   (1) children of [Agustin-Matias’s wife]; or (2) United States citizens or


           1
             Because Agustin-Matias does not challenge the BIA’s determination that he failed
   to demonstrate an extremely unusual hardship to his wife and daughter, he has abandoned
   any challenge to that determination on appeal. See Soadjede v. Ashcroft, 324 F.3d 830, 833
   (5th Cir. 2003).




                                               2
Case: 21-60288      Document: 00516465966          Page: 3   Date Filed: 09/09/2022




                                    No. 21-60288


   lawful permanent residents.” Agustin-Matias challenged that conclusion
   before the BIA, pointing to his wife’s testimony that she was both a United
   States citizen and the biological mother of his stepchildren, and that his
   stepchildren were born in the United States, making them citizens and, in
   turn, qualifying relatives. See 8 U.S.C. § 1401(a) (stating that “a person born
   in the United States” is a “citizen[] of the United States at birth”);
   § 1229b(b)(1)(D). Nevertheless, the BIA held that the IJ “correctly found
   that [Agustin-Matias] ha[d] submitted insufficient evidence to establish that
   his stepchildren are qualifying relatives for cancellation of removal
   purposes.” The BIA reasoned that Agustin-Matias “d[id] not point to any
   record evidence, such as the children’s birth certificates or United States
   passports, which would show that the children in question are in fact his
   wife’s biological children and are United States citizens.”
          Before this court, Agustin-Matias asserts that the evidence compels a
   conclusion contrary to that of the BIA. He specifically points to his wife’s
   testimony, a counselor’s report based on an interview with her, and an
   affidavit from his mother-in-law that purportedly confirm his stepchildren’s
   citizenship. However, Agustin-Matias miscasts the affidavit; it merely states
   that Agustin-Matias is a “good stepdad,” without addressing the parentage
   of his stepchildren. And while we acknowledge that Agustin-Matias’s wife’s
   testimony and the counselor’s report weigh against the BIA’s conclusion that
   the stepchildren are not “qualifying relatives,” we cannot say that evidence
   alone compels a contrary conclusion. See Wang, 569 F.3d at 537. “We will not
   substitute our judgment for that of the BIA or IJ ‘with respect to the
   credibility of witnesses or ultimate factual findings based on credibility
   determinations.’” Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (citing
   Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994)). Because Agustin-Matias did
   not offer any other evidence substantiating his stepchildren’s citizenship, he
   has failed to “show that the evidence [of their citizenship] was so compelling




                                          3
Case: 21-60288        Document: 00516465966              Page: 4       Date Filed: 09/09/2022




                                         No. 21-60288


   that no reasonable factfinder could conclude against it.” Id. This claim
   accordingly fails.2
           Parsing Agustin-Matias’s somewhat muddled equal protection
   argument, he appears to contend that § 1229b(b)(1)(D)’s requirement that
   he demonstrate “exceptional and extremely unusual hardship” to a
   qualifying relative, without also considering the hardship that he would suffer,
   violates equal protection under the Fifth Amendment. We apply rational
   basis review in considering “Congress’s plenary power to pass legislation
   concerning the admission or exclusion of aliens.”                   Madriz-Alvarado v.
   Ashcroft, 383 F.3d 321, 332 (5th Cir. 2004). “Under rational basis review,
   differential treatment must be upheld against [an] equal protection challenge
   if there is any reasonably conceivable state of facts that could provide a
   rational basis for the classification.” Cabral v. Holder, 632 F.3d 886, 892 (5th
   Cir. 2011) (internal quotations and citations omitted).
           We conclude that § 1229b(b)(1)(D)’s requirement that an alien
   demonstrate “exceptional and extremely unusual hardship” to a qualifying
   relative, irrespective of hardship suffered by the alien, passes constitutional
   muster. Congress adopted § 1229b(b)(1)(D)’s hardship standard in response
   to administrative decisions that weakened the former “extreme hardship”
   standard by permitting suspension of deportation if, for example, the alien’s
   child would fare less well in the alien’s country of nationality than in the



           2
             Agustin-Matias also contends that the BIA improperly reviewed the IJ’s factual
   findings de novo. True, “the BIA cannot ‘engage in de novo review of findings of fact
   determined by an immigration judge.’” Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234
   (5th Cir. 2009) (quoting 8 C.F.R. § 1003.1(d)(3)(i)). But that is not what the BIA did. It
   merely considered the evidence Agustin-Matias proffered and agreed with the IJ’s
   conclusion that the evidence was insufficient to establish that his stepchildren were
   qualifying relatives. Because the BIA did not “re-weigh the evidence submitted and
   substitute its own judgment for that of the IJ,” id. at 235, we find no error on this point.




                                                4
Case: 21-60288      Document: 00516465966             Page: 5   Date Filed: 09/09/2022




                                       No. 21-60288


   United States. See H.R. Rep. 104-828, at 213 (1996) (Conf. Rep.)).
   Congress determined that interpretation did not conform to federal
   immigration law and policy, which “clearly provide that an alien parent may
   not derive immigration benefits through his or her child.” Id. In enacting
   the “exceptional and extremely unusual hardship” standard, Congress thus
   emphasized that an alien must provide evidence of harm to a qualifying
   relative substantially beyond that which ordinarily would be expected due to
   the alien’s deportation. See id. at 213–14.
          Congress’s     articulated     justification   provides   a   “reasonably
   conceivable state of facts that could provide a rational basis” for the hardship
   requirement. Cabral, 632 F.3d at 892; see Madriz-Alvarado, 383 F.3d at 332;
   see also Mendez-Gutierrez v. U.S. Att’y Gen., 860 F. App’x 155, 158–59 (11th
   Cir. 2021) (finding rational basis for the hardship requirement and
   concluding that “because only minimal scrutiny is given to statutory
   classifications of immigrants, the hardship requirement does not violate the
   [Fifth Amendment]”) (citations omitted). Agustin-Matias’s argument on
   this issue lacks merit.
                                                          PETITION DENIED.




                                            5